*452On petition eor a rehearing.
Howk, J.
The judgment of the court below, in this cause, was reversed by this court, on the 20th day of Eebruary, 1877. On the 19th day of the following April the appellees presented to this court a petition for a rehearing of the cause, in the conclusion of which petition was this request: .
“ It is respectfully asked that a reasonable time may be allowed, before the court shall act upon this petition, within which the original counsel in this cause may file a brief more fully presenting their views on the questions made.”
In compliance with this request, we have now allowed two full months, which we regard as a reasonable time, for the filing of such a brief; but no brief has been filed, and we presume now that none will be filed. We will therefore briefly consider and decide the two points made in appellees’ petition.
1st. In the original opinion, some complaint was indulged in, at the apparently useless labor which the decision of this cause imposed upon this court, when the Legislature had, as stated in the opinion, interposed a complete and, as it then seemed, a perpetual bar to the collection of the assessments of which the appellant complained. In what we thus and there said, it certainly was not intended to assign the legislative act as a reason for our decision of this cause. By no fair construction could any such inference be drawn from what we there said; but to remove even the shadow of a doubt as to the construction of the language used, we make this explanation.
2d. The second ground for a rehearing,' assigned by the appellees, presents a very different question. In the original opinion, we held, that if the two assessments, mentioned in the record of this cause, constituted but one assessment, then it was an assessment made by five different assessors, being two more assessors than the law under *453which, it was made contemplated or provided for, and that if, on the other hand, the two assessments were to he regarded as separate and distinct assessments, then each of them was imperfect and unauthorized by the law under which it was intended and attempted to be made. "We find nothing in appellees’ petition for a rehearing, which convinces us that we were in error as to either one of these propositions. It is suggested by appellees’ counsel, that if this court should adhere to the first proposition, “ Then, in many eases, no amendment can be made, for the reason that the persons who made the first assessment have gone out of office, removed, died or become disqualified.” There would be more force, perhaps, in this argument, if it had been addressed to the'law-making power, than addressed, as it is, to this court. It is not our province to make laws, but only to administer the law as made. Our proposition was, and we see no cause to change it, that the law, as it was written, made no provision whatever for an assessment by five, or any more than three, assessors.
Appellees’ argument, in their petition for a rehearing, has suggested to us, however, another and perhaps stronger and more conclusive reason why the assessment or assessments in this case can not be upheld as legal and valid. The first assessment was made by three assessors, who were appointed as such by the hoard of commissioners of Shelby county, at its March term, 1869, under the gravel road law of March 11th, 1867. (Acts 1867, Reg. Sess., p. 167) This law was absolutely repealed by the gravel road law of May 14th, 1869. (3 Ind. Stat. 538) This latter law took effect on said last named day, and it contained no saving clause continuing in office the assessors appointed under the former law. Their functions as assessors, therefore, absolutely ceased on said 14th day of May, 1869. They assumed, however, to act as such assessors, and on the 10th day of June, 1869, without any reappointment as assessors, they reported said first assess*454ment to said board of commissioners. In our opinion, this first assessment, thus made, was wholly unauthorized by law, and was therefore null and void. The second assessment was solely made for the purpose of supplying omissions in the first assessment, and was therefore imperfect and of no validity. And for these reasons, the second paragraph of appellees’ answer constituted no defence whatever to appellant’s action.
The appellees’ petition for a rehearing of this cause is therefore overruled.
The opinion on the petition for a rehearing was filed at the May term, 1877.